Case: 4:18-cr-00139-RWS-NAB Doc. #: 78 Filed: 11/26/18 Page: 1 of 1 PageID #: 567



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )       No. 4:18 CR 139 RWS
                                              )
 WILLIAM DOUGLAS HANING,                      )
                                              )
               Defendant.                     )

                                       ORDER

        In light of the current pretrial motion practice and those having been referred to

 U.S. Magistrate Judge Nannette A. Baker,

        IT IS HEREBY ORDERED that this case is removed from the February 4,

 2019 trial docket and will be reset for trial when the Magistrate Judge notifies the

 undersigned that it is ready for a trial setting.




                                           RODNEY W. SIPPEL
                                           UNITED STATES DISTRICT JUDGE

 Dated this 26th day of November, 2018.
